Order entered February 20, 2019




                                                                     In The
                                               Court of Appeals
                                        Fifth District of Texas at Dallas
                                                         No. 05-19-00073-CV

                        IN THE ESTATE OF IRA E. TOBOLOWSKY, DECEASED

                                          On Appeal from the 95th District Court
                                                  Dallas County, Texas
                                           Trial Court Cause No. DC-18-17620

                                                                  ORDER
           Before the Court is appellants Dallas County, Texas and the Dallas County Medical

Examiner’s February 19, 2019 motion to extend time to file their brief. We GRANT the motion

and ORDER the brief be filed no later than April 15, 2019.1

                                                                                /s/        BILL WHITEHILL
                                                                                           JUSTICE




1
  Appellants assert this appeal is accelerated. Appellants’ assertion is incorrect. Although this appeal challenges, in part, an order denying a plea
to the jurisdiction, it is not accelerated as the appealed order disposes of all parties and claims and is final. See Lehmann v. Har-Con Corp., 39
S.W.3d 191, 195 (Tex. 2001).